Citation Nr: 1529710	
Decision Date: 07/10/15    Archive Date: 07/16/15

DOCKET NO.  04-28 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for allergic rhinitis.

2.  Entitlement to service connection for degenerative joint disease of the left knee.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to September 1993.  These matters initially come before the Board of Veterans' Appeals (Board) on appeal from December 2004 and June 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In March 2011, the Board reopened a claim for entitlement to service connection for a right wrist disability, denied a claim for entitlement to a rating in excess of 10 percent for service-connected right knee disability, and remanded the issues currently on appeal, as well as the issue of entitlement to service connection for a low back disability, for examination and nexus opinions.  The Veteran appealed the issues of entitlement to service connection for a right wrist disability and entitlement to a rating in excess of 10 percent for service-connected right knee disability to the United States Court of Appeals for Veterans Claims (Court), and an August 2011 Court Order vacated and remanded these issues back to the Board based on an August 2011 Joint Motion for Partial Remand.  In June 2012, the Board denied an evaluation in excess of 10 percent for service-connected right knee disability and reopened and remanded the issue of entitlement to service connection for a right wrist disability to the RO for additional development.  A January 2013 rating decision granted entitlement to service connection for a right wrist disability and assigned a 10 percent rating effective May 25, 2005.

As VA evaluations with nexus opinions on the service-connected issues currently on appeal were subsequently obtained in July 2014 and added to the record, there 
has been substantial compliance with the June 2012 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998) (Holding that a remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) ((Holding that remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with remand directives)). 

The Veteran testified at a travel board hearing before the undersigned sitting at the RO in November 2010, and a transcript of the hearing is of record.

Although an April 2015 lay statement has been added to the record since the Supplemental Statement of the Case in March 2015 without a waiver of RO review, a remand for RO review is not needed as this statement is essentially cumulative of the July 2006 lay statement already of record.  See 38 C.F.R. § 20.1304 (2014).  

The issues of entitlement to direct service connection for an eye disability, hearing loss, a back disability, and a skin disorder; entitlement to secondary service connection for a gastrointestinal disability, a shoulder disability, a joint disability, and anemia; and entitlement to increased ratings for service-connected right wrist disability and peptic ulcer disease have been raised by the record in a June 25, 2015 VA Form 21-526EZ, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  The Veteran's allergic rhinitis is not causally related to his military service.

2.  The Veteran's left knee disability is not causally related to his military service, nor did it manifest within a year of service discharge.

3.  The Veteran's hypertension is not causally related to his military service, nor did it manifest within a year of service discharge.

4.  The Veteran's sleep apnea is not causally related to his military service.

CONCLUSIONS OF LAW

1.  The criteria for service connection for allergic rhinitis are not met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).  

2.  A left knee disability was not incurred in active military service, nor may arthritis be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

3.  Hypertension was not incurred in active military service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

4.  The criteria for service connection for a left knee disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2014); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  A letter was sent to the Veteran in July 2004, prior to adjudication, informing him of the requirements needed to establish entitlement to service connection.  

In accordance with the requirements of VCAA, the letter informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  Additional private medical evidence was subsequently added to the record after the letter.  In compliance with the duty to notify, the Veteran was informed in the July 2004 letter on disability ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Relevant VA examinations were conducted in July 2014.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations and opinions obtained in this case are adequate, as they are predicated on a reading of the service and post-service medical records in the record and on other relevant medical information.  

The Board concludes that all available evidence that is pertinent to the claims decided herein has been obtained and that there is sufficient medical evidence on file on which to make a decision on the claims decided herein.  The Veteran has been given ample opportunity to present evidence and argument in support of his claims, including at his November 2010 travel board hearing.  The Board additionally finds that general due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2014).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The Veteran was assisted at his November 2010 hearing by an accredited representative from The American Legion.  The representative and the undersigned asked questions relevant to the service connection issues on appeal.  The case was subsequently remanded by the Board for additional development.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for service connection.  Therefore, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).


Analyses of the Claims

The Veteran seeks service connection for allergic rhinitis, a left knee disability, hypertension, and sleep apnea, which he contends are all due to service.  

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  

Moreover, in the case of arthritis, service connection may be granted if the disorder is manifested to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

In order to establish service connection for a disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999). .  

The Board acknowledges that service connection may also be established on the basis of continuity of symptomatology.  38 C.F.R. § 3.303(b).  In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a), which includes hypertension.  However, a Veteran's lay statements may be sufficient evidence in any claim for service connection.  38 C.F.R. § 3.303(a) ("Each disabling condition shown by a Veteran's service records, or for which he seeks a service connection[,] must be considered on the basis of ... all pertinent medical and lay evidence."; see38 U.S.C. § 1154(a) (requiring VA to include in its service connection regulations that due consideration be given to "all pertinent medical and lay evidence").  A lay person is competent to provide evidence on the occurrence of observable symptoms during and following service.  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 


Allergic Rhinitis

Although the Veteran was treated for upper respiratory infections in March 1982 and November 1987, his service treatment records do not contain any complaints or clinical findings of allergic rhinitis, including on retirement examination in September 1993.  

Sinusitis and pharyngitis were diagnosed in treatment records dated in October 1996.  

The Veteran testified at his November 2010 travel board hearing that he has had problems with symptoms of allergic rhinitis since service.

The initial post-service diagnosis of allergic rhinitis was on VA evaluation in July 2014.  The Veteran reported on this examination that he had had symptoms of allergic rhinitis involving watery eyes, sneezing, and coughing, since service.  After an in-person examination of the Veteran and a review of the record, the examiner concluded that it was less likely than not that the Veteran's allergic rhinitis is causally related to service because there was no evidence of a chronic problem in service and no objective findings on examination in July 2014.

The initial post-service medical diagnosis of allergic rhinitis was not until VA evaluation in July 2014, which is over 20 years after service discharge.  Additionally, VA evaluation in July 2014, which is based on examination of the Veteran and review of the record, and which includes a rationale, does not find allergic rhinitis due to service.  

Although the Veteran is competent to report his subjective symptoms involving his allergic rhinitis, such as watery eyes and sneezing, the Board finds the medical opinion on file more probative, in light of the evidence as a whole, than the contentions from the Veteran.  While the Veteran has contended that he was treated in service for an allergic problem, the only allergic problem in service involved treatment for an allergic rash of the skin in January 1984, which is a different disability than allergic rhinitis of the respiratory system.

Based on the above, the Board finds that the preponderance of the evidence is against the Veteran's service connection claim for allergic rhinitis, and the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


Left Knee Disability

Although the Veteran had problems in service with his right knee, for which he is currently service connected, there were no complaints or adverse findings in service involving the left knee, including on his retirement medical history and examination reports in September 1993.  

Osteoarthritis of the left knee was diagnosed in VA treatment reports for November 2001.  

The diagnosis on VA examinations in June 2003 and June 2004 was degenerative joint disease of the knees, with mild loss of function.

According to a September 2003 medical report from J. R. Solorio, M.D., the Veteran complained of a left knee injury from a skiing accident 26 years earlier.  The impression was left knee pain, possibly due to medial meniscus tear.

The Veteran testified at his November 2010 travel board hearing that he has had problems with his left knee since an automobile accident in service.

The Veteran complained on VA examination in July 2014 of left knee problems since service.  Physical examination revealed tenderness in the left knee.  Internal derangement of the left knee was diagnosed.  After an in-person examination of the Veteran and a review of the record, the examiner concluded that it was less likely than not that the Veteran's left knee disability is causally related to service because there was no evidence of a chronic problem in service and because the Veteran's history indicated a more recent injury.  

According to an August 2014 statement from the Veteran's wife, his left knee disability is due to an automobile accident in service.

There is no evidence of a left knee disability in service, including on retirement medical history and examination reports in September 1993, and the initial post-service medical diagnosis of left knee disability was not until November 2001, which is several years after service discharge.  Additionally, VA evaluation in July 2014, which is based on examination of the Veteran and review of the record, and which includes a rationale, concludes that the Veteran's current left knee disability is not causally related to service.  There is no nexus opinion in favor of the claim.

Although the Veteran is competent to report his subjective symptoms involving his left knee, such as pain, and the Veteran's wife is competent to report her observations about the Veteran's medical condition, the Board finds the medical opinion on file more probative, in light of the evidence as a whole, than the contentions from the Veteran and his wife.  There is no notation of an automobile accident in service.  Moreover, even if the Veteran was involved in an automobile accident in service, no left knee disability was reported on retirement evaluation and the initial medical evidence of a left knee problem was not until several years after service.  There is no evidence of continuity of symptomatology.  

Based on the above, the Board finds that the preponderance of the evidence is against the Veteran's service connection claim for a left knee disability, and the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Hypertension

Under Diagnostic Code 7101 for hypertensive vascular diseases (hypertension and isolated systolic hypertension), a 10 percent rating is warranted for diastolic pressure predominantly 100 or more, or: systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating is warranted for diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more.  A 40 percent rating is warranted for diastolic pressure predominantly 120 or more.  A maximum rating of 60 percent is warranted for diastolic pressure predominantly 130 or more. 

NOTE (1): Hypertension or isolated systolic hypertension must be confirmed by readings taken two more times on at least three different days.  For purposes of this section, the term hypertension means that the diastolic pressure is predominately 90mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm. 

NOTE (2): Evaluate hypertension due to aortic insufficiency or hyperthyroidism, which is usually the isolated systolic type, as part of the condition causing it rather than by a separate evaluation. 

NOTE (3): Evaluate hypertension separately from hypertensive heart disease and other types of heart disease.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2014). 

The Veteran's service treatment records show intermittently elevated blood pressure readings.  His blood pressure was 138/78 on retirement medical evaluation in September 1993.  Hypertension was not diagnosed in service.

Post-service blood pressure readings on VA treatment reports through August 1995 are within the VA definition of normal.  Blood pressure readings in January 1997 were 155/92 and 138/86.
The initial post-service diagnosis of hypertension was in VA treatment records dated in July 2002.  

The Veteran testified at his November 2010 travel board hearing that he had high blood pressure in service.  

The Veteran indicated on VA examination in July 2014 that he has had high blood pressure readings since service.  Hypertension was diagnosed in July 2014.  After an in-person examination of the Veteran and a review of the record, the examiner concluded that it was less likely than not that the Veteran's hypertension is causally related to service because his service treatment records do not show sustained elevated blood pressure readings and because he did not start medication for hypertension until several years after service separation.  

The Veteran's service treatment records do not show persistently elevated blood pressure readings and hypertension was not diagnosed in service.  In fact, the Veteran's blood pressure was within normal limits on retirement examination in September 1993.  Hypertension was not diagnosed until several years after service.  VA evaluation in July 2014, which is based on examination of the Veteran and review of the record, and which includes a rationale, concludes that the Veteran's hypertension is not causally related to service; and there is no nexus opinion in favor of the claim.

Although the Veteran is competent to report his subjective symptoms, he is not competent to report that he has hypertension due to service.  The diagnosis of hypertension and the determination of the etiology of the disability are medical questions and require medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Circ. 2007).  This case does not show continuity of symptomatology.  The Board finds the medical opinion on file more probative, in light of the evidence as a whole, than the contentions from the Veteran.  



Based on the above, the Board finds that the preponderance of the evidence is against the Veteran's service connection claim for hypertension, and the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


Sleep Apnea

The Veteran's service treatment records do not reveal any complaints or clinical findings indicative of sleep apnea, including on retirement medical history and medical examination in September 1993.  

According to a July 2006 statement from R.L.A., who roomed with the Veteran for a time in service, the Veteran snored very loudly and had periods when he stopped breathing.

The initial diagnosis of sleep apnea was in November 2009 and April 2010 reports from Madison Sleep Center of Huntsville Hospital.  The Veteran provided a history of sleep problems for almost 30 years.

The Veteran testified at his November 2010 travel board hearing that he has had problems with sleep apnea since service.

According to an April 2011 statement from D. D., the Veteran's roommate since 2011, he had witnessed the Veteran's sleep problems, with severe snoring and going from normal respiration to longer gaps between breaths.

The Veteran complained on VA examination in July 2014 of sleep problems since service.  Obstructive sleep apnea was diagnosed.  After an in-person examination of the Veteran and a review of the record, the examiner concluded that it was less likely than not that the Veteran's sleep apnea is causally related to service because sleep apnea was not diagnosed until recently and because symptoms of snoring in service are not diagnostic of sleep apnea.  

There were no complaints or findings of sleep apnea in service, including on retirement medical history and examination reports in September 1993, and the initial post-service diagnosis of sleep apnea was not until November 2009, which is more than 16 years after service discharge.  Additionally, VA evaluation in July 2014, which is based on examination of the Veteran and review of the record, and which includes a rationale, concludes that the Veteran's sleep apnea is not causally related to service.  

Although the Veteran is competent to report his subjective symptoms involving sleep problems, and a roommate in service and his current roommate are competent to report their observations about the Veteran's sleep habits they have observed, the Board finds the medical opinion on file more probative, in light of the evidence as a whole, than the contentions from the Veteran and his roommates.  

The preponderance of the evidence is against the Veteran's service connection claim for sleep apnea, and the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for allergic rhinitis is denied.

Entitlement to service connection for a left knee disability is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for sleep apnea is denied.


____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


